DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/17/2022 has been entered.
Claims 1-6 and 8-18 are currently pending.  Claims 7 and 19 have been cancelled.  No claims have been added.  Claims 1-3, 6, and 8-18 have been amended.  Claims 1, 13, and 18 are independent claims.
 
Objections – Withdrawn
The replacement drawing (Figs. 4, 10A, 10B) was received on 07/17/2022. This drawing is accepted and entered.
The Claim Objections of claims 1, 6, 9-12, and 14-18 is withdrawn as necessitated by amendment.
Rejections - Withdrawn
The previous 35 U.S.C §101 rejection of claim 18 is withdrawn as necessitated by amendment.
The previous 35 U.S.C §101 rejection of claim 19 is withdrawn as necessitated by cancellation.
The previous 35 U.S.C §103 rejection of claim 19 is withdrawn as necessitated by cancellation.

Response to Arguments
Applicant's arguments filed 07/17/2022 have been fully considered but they are not persuasive. 
Applicant argues in regards to Bognar:
Each of FIGS. 5A to 8B of Bognar clearly shows that a gaze direction/gaze ray clearly coincides with the selectable object, during detection of change of convergence distance. Paragraphs [0044]-[0050] of Bognar and the Figures of Bognar show that a gaze of a user is along the same gaze ray, even as a convergence distance changes. For example, in FIG. 5A of Bognar, a first fixation point (FPIS11) is along a gaze ray to a region of a first item IS11 (see Bognar at paragraph [0044]). Similarly, in FIG. 6A of Bognar, a second fixation point FPIS23 is along the gaze ray to a region of a third selectable item IS23 and the region of the first item IS11 (see id. at paragraph [0046]). The same can be seen in FIGS. 7A and 8A of Bognar: the gaze in Bognar is always along the same gaze ray (see figure labels IPIS27, IS37, FPIS23 and IS11, and paragraph [0046]). Bognar relies on using convergence distance change as a tool for trigger interaction with the object, together with head direction, but Bognar does not measure gaze direction during detection of the change in convergence distance. See paragraphs [0036], [0045], [0046], [0052] and FIG. 9 of Bognar. Thus, since the gaze direction is not measured during detection of the change in the convergence distance, Bognar disclose detecting a predetermined change of the gaze direction during detection of the change in the convergence distance.
Paragraph [0051] of Bognar mentions that an item/object that is not shown (“item ...associated with a spatial location off of the active visual surface”) also can be interacted with by fixating upon that location. However, this is unrelated to the change in the convergence distance. Thus, paragraph [0051] of Bognar does not relate to a change of the gaze direction during detection of the change in the convergence distance.
Therefore, Bognar does not teach or suggest “wherein interaction with the selectable object is performed only if during detection of the change in the gaze convergence distance: a predetermined change of the gaze direction is detected,” as recited in the independent claims.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., measure gaze direction during detection of the change in convergence distance) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show
nonobviousness by attacking references individually where the rejections are based on combinations of
references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091
231 USPQ 375 (Fed. Cir. 1986).  Examiner notes that the rejection is in view of Bar-Zeev in view of Bognar. Bar-Zeev does teach various confirming actions such as detecting a predetermined change of the gaze direction while user 200 is determined to be looking at affordance 306 [0078]-[0081]. However, Bar-Zeev appears to be silent to interact with the selectable object only if during detection of the change in the convergence distance.
Thus, Bognar is relied upon, and as noted by Applicant’s remarks [page 11], to teach using convergence distance change as a tool for trigger interaction with the object, together with head direction [0043] [0045]. Bognar further teaches secondary conditions during detection of change of  convergence distance in paragraphs [0043] [0045]. In particular, Bognar states “While eye vergence alone can be sufficient for some control actions, items can also be selected, or actions triggered or confirmed, by an additional blink, wink, nod, button press, spoken command, and so forth” [0043] and “the user brings her fixation to the associated fixation point FP.sub.IS11, and optionally signals with an eye blink. An eye tracking module detects the change in user fixation and any blinking” [0045]. Consequently, Bar-Zeev in view of Bognar, as a whole, does at least teach or suggest to interact with the selectable object only if during detection of the change in the convergence distance: a predetermined change of the gaze direction is detected. Therefore, the references in combination have been reasonably interpreted as teaching the recited claim language.

Applicant further argues against Bar-Zeev: 
Bar-Zeev does not cure the disclosure deficiencies of Bognar and does not teach or suggest the features of “wherein interaction with the selectable object is performed only if during detection of the change in the gaze convergence distance: a predetermined change of the gaze direction is detected,” as recited in the independent claims.
Bar-Zeev involves solving the problem of how to facilitate interaction with a selectable object. Bar-Zeev at paragraph [0078] discloses:
…
The above example of Bar-Zeev indicates that, once the gaze direction and/or gaze depth is initially determined to correspond to a gaze at the affordance, independently of whether the gaze direction and/or gaze depth has/have changed, it is assumed that the user still is looking at an affordance. This example in Bar-Zeev at paragraph [0078] does not indicate at all that the gaze direction and/or gaze depth actually has/have changed.
Further, paragraphs [0080]-[0081] of Bar-Zeev disclose:
…
(emphasis added). Accordingly, paragraphs [0080]-[0081] of Bar-Zeev indicate that a confirming action could be used to prevent false positives, and thus to decrease accidental interaction with the selectable object. However, the solutions of Bar-Zeev do not involve using change of gaze direction or gaze depth.  Rather, the only solution related to gaze is mentioned in paragraph [0081], stating that the gaze should be maintained in the direction of the affordance for a predetermined amount of time. Therefore, Bar-Zeev does not teach or suggest “wherein interaction with the selectable object is performed only if during detection of the change in the gaze convergence distance: a predetermined change of the gaze direction is detected,” as recited in independent claims.

Again, Examiner notes that the rejection is in view of Bar-Zeev in view of Bognar.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Bognar relies upon using convergence distance change as a tool for trigger interaction with the object as already noted above. 
In regards to Applicant’s argument that “Bar-Zeev do not involve using change of gaze direction or gaze depth.  Rather, the only solution related to gaze is mentioned in paragraph [0081], stating that the gaze should be maintained in the direction of the affordance for a predetermined amount of time.  Examiner respectfully disagrees.  Bar-Zeev teaches that an affordance is selected in response to the combination of the user looking at affordance and providing a confirming action such as a predetermined eye motion such as a quick look up [0081].  Examiner notes that “a quick look up” is a change in gaze direction.  Consequently, Bar-Zeev in view of Bognar, as a whole, does at least teach or suggest to interact with the selectable object only if during detection of the change in the convergence distance: a predetermined change of the gaze direction is detected. Therefore, the references in combination have been reasonably interpreted as teaching the recited claim language.

Applicant further argues:
Because none of Bognar and Bar-Zeev teaches or suggests the features of “wherein interaction with the selectable object is performed only if during detection of the change in the gaze convergence distance: a predetermined change of the gaze direction is detected,” as recited in independent claims, the combination of Bognar and Bar-Zeev necessarily does not teach or suggest these features.
At most, the combination of Bognar and Bar-Zeev discloses using convergence distance change as a tool for trigger interaction with the object, together with head direction (Bognar) and determining gaze direction and/or gaze depth followed by a confirming action to prevent false positives (Bar-Zeev), but does not teach or suggest “wherein interaction with the selectable object is performed only if during detection of the change in the gaze convergence distance: a predetermined change of the gaze direction is detected,’ as recited in independent claims (emphasis added).

As articulated above, Bar-Zeev in view of Bognar, as a whole, does at least teach or suggest to interact with the selectable object only if during detection of the change in the convergence distance: a predetermined change of the gaze direction is detected. Therefore, the references in combination have been reasonably interpreted as teaching the recited claim language.
Applicant further argues on page 13 that the independent claims reciting substantially similar
limitations, and all dependent claims are allowable for the reasons argued above. The Office respectfully
disagrees, and counter-asserts the rationale set forth above.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in  Kingdom of Sweden on 05/15/2019 and Applicant’s remarks on 07/17/2022 on submitting the DAS code F6B1.  However, a certified copy of the SE1950580-9 application as required by 37 CFR 1.55 at the time of this Office Action has not been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2022 was filed after the mailing date of the application on 05/15/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “the step of” in the first line.  Examiner suggests reciting “the ”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Claim 3 recites “the step of” in the first line and the sixth line.  Examiner suggests reciting “the ”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Claim 8 recites “the step of” in the first line.  Examiner suggests reciting “the ”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11 recites “comrpises” in the second line.  Examiner suggests reciting “ comprises”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  Claim 13 recites “predetemined” in the twelfth line.  Examiner suggests reciting “  predetermined”.  Appropriate correction is required.

Examiner Note
The positively recited “processing circuitry” element of claim 13 has been interpreted as requiring hardware.
The terminology "non-transitory" of claim 18 has been interpreted as excluding signal subject matter, as per the January 26, 2010 Kappos' memo on statutory subject matter eligibility. 
Examiner has not interpreted any limitations as invoking 35 USC 112(f). If the Examiner has not interpreted a claim limitation as invoking 35 U.S.C. 112(f) and Applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) Applicant must either: (A) amend the claim to include the phrase "means" or "step"; or (B) rebut the presumption that 35 U.S.C. 112(f) does not apply by showing that the claim limitation is written as a function to be performed and does not recite sufficient structure, material, or acts to perform that function. See Watts, 232 F.3d at 881, 56 USPQ2d at 1839 (Fed. Cir. 2000) (Claim limitations were held not to invoke 35 U.S.C. 112, sixth paragraph, because the absence of the term "means" raised the presumption that the limitations were not in means-plus-function form and the applicant did not rebut that presumption.); see also Masco Corp. v. United States, 303 F.3d 1316, 1327, 64 USPQ2d 1182, 1189 (Fed. Cir. 2002) ("[W]here a method claim does not contain the term ‘step[s] for,’ a limitation of that claim cannot be construed as a step-plus-function limitation without a showing that the limitation contains no act.").

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8, 9, 10, 11, and 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim statutory?
Claims 1-12 are directed to a method.  Therefore, claims 1-12 are directed to one of the four statutory categories.

Step 2A – Is the claim directed to a judicial exception?
Prong 1: (Does the claim recite an abstract idea, law of nature, or natural phenomenon?)
Claim 1 recites “obtaining a gaze convergence distance and a gaze direction of a user, the gaze direction
lying in a field of view defined by the displaying device; determining whether the gaze direction coincides with the selectable object”, as drafted, is a process that under its broadest reasonable interpretation, covers performance of limitation in the mind. These limitations are analogous to a person merely observing where a user is looking and whether a user is looking at a particular object.  Thus, the claim recites an abstract idea (mental process).

Claims 8, 9, 10, 11, and 12 incorporate the limitations of the parent claim 1 and thus recite the same abstract idea.

Prong 2: (Does the claim recite additional elements that integrate the judicial exception into a practical application?).

Claim 1 further recites “and if so, detecting a change in the gaze convergence distance; and if the detected change in the gaze convergence distance exceeds a predetermined threshold value, interacting with the selectable object; and wherein interaction with the selectable object is performed only if during detection of the change in the gaze convergence distance: a predetermined change of the gaze direction is detected”.  However, since claim 1 is a method claim and these limitations are contingent on a determination that the gaze direction coinciding with the selectable object, the breadth or scope of these limitations do not actually occur when the gaze direction is determined not to coincide with the selectable object.  Consequently, claim 1 being a method claim, once the gaze convergence distance and a gaze direction of a user is obtained, the gaze direction lying in a field of view defined by the displaying device, and the gaze direction is determined to not coincide with the selectable object, the method of claim 1 stops.  Claim 1 additionally recites “the displaying device” which merely orients the abstract idea on a computer and requires no more than a generic computer and/or computer components performing generic computer functions. Therefore, claim 1 does not recite additional elements that integrate the judicial exception into a practical application.

Claim 8 recites the additional elements of “wherein the step of obtaining the gaze convergence distance and the gaze direction of the user comprises acquiring gaze data for each eye of the user by means of an eye tracker and calculating the gaze convergence distance and the gaze direction based on the acquired gaze data” which are further mental process steps within the abstract idea.  The additional element of “by means of an eye tracker” merely implement the abstract idea on a computer and require no more than a generic computer performing generic computer functions; or can reasonably be a role performed by a human observer and not necessarily by a computer.  Thus, the claim does not integrate the judicial exception into a practical application.

Claim 9 recites the additional elements of “wherein the gaze direction is based on a combined gaze direction (CGD) obtained by combining the gaze directions of a left eye and a right eye of the user” which are further mental process steps within the abstract idea.  The claim does not recite any further additional elements other than the abstract idea.  Thus, the claim does not integrate the judicial exception into a practical application.

Claim 10 recites the additional elements of “wherein the gaze convergence distance is a function of an interpupillary distance (IPD) of the user based on an acquired pupil position or gaze ray origins of a left eye and a right eye” which are further mental process steps within the abstract idea.  The claim does not recite any further additional elements other than the abstract idea.  Thus, the claim does not integrate the judicial exception into a practical application.

Claim 11 recites the additional elements of “wherein the selectable object comrpises an actuatable user interface (UI) element, wherein the actuatable UI element comprises  a virtual switch, button, object or key” which is merely descriptive of the type of object the selectable object can be.  Thus, the claim does not integrate the judicial exception into a practical application.

Claim 12 recites the additional elements of “wherein the actuatable UI element is connected to a real electronically operated switch such that interaction with the actuatable UI element causes actuation of the real electronically operated switch” which are further mental process steps within the abstract idea.  The claim does not recite any further additional elements other than the abstract idea.  Thus, the claim does not integrate the judicial exception into a practical application.

Step 2B – Does the claim recite additional elements that amount to significantly more than the abstract idea?

Claim 1 again further recites “and if so, detecting a change in the gaze convergence distance; and if the detected change in the gaze convergence distance exceeds a predetermined threshold value, interacting with the selectable object; and wherein interaction with the selectable object is performed only if during detection of the change in the gaze convergence distance: a predetermined change of the gaze direction is detected”.  However, since claim 1 a noted above is a method claim and these limitations are contingent on a determination that the gaze direction coinciding with the selectable object, the breadth of these limitations do not actually occur when the gaze direction is determined not to coincide with the selectable object.  Consequently, claim 1 being a method claim, once the gaze convergence distance and a gaze direction of a user are obtained, the gaze direction lying in a field of view defined by the displaying device, and the gaze direction is determined to not coincide with the selectable object, the method of claim 1 stops.  Claim 1 additionally recites “the displaying device” which merely orients the abstract idea on a computer (“apply it”) and require no more than a generic computer performing generic computer functions (MPEP 2106.05(f)). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 8 again recites the additional element of “by means of an eye tracker” which merely implement the abstract idea on a computer (“apply it”) and require no more than a generic computer performing generic computer functions (MPEP 2106.05(f)). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 9 does not recite additional elements other than the abstract idea. The claim does not
include additional elements that are sufficient to amount to significantly more than the judicial
exception.

Claim 10 does not recite additional elements other than the abstract idea. The claim does not
include additional elements that are sufficient to amount to significantly more than the judicial
exception.

Claim 11 recites the additional elements of “wherein the selectable object comrpises an actuatable user interface (UI) element, wherein the actuatable UI element comprises  a virtual switch, button, object or key” which is merely descriptive labels the type of object the selectable object can be. The type of object being used is just a generic link of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim 12 does not recite additional elements other than the abstract idea. The claim does not
include additional elements that are sufficient to amount to significantly more than the judicial
exception.

Accordingly, claims 1 and 8-12 are rejected under 35 USC 101 because the claimed inventions are directed to abstract ideas without significantly more. Thus, claims 1 and 8-12 are not patent eligible.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al. (US 2020/0225747 A1; hereafter “Bar-Zeev”) in view of Bognar et al. (US 2017/0131764 A1; hereafter “Bognar”).

Regarding Claim 1, Bar-Zeev teaches a method for interacting with a selectable object displayed by means of a displaying device, the method comprising: obtaining a gaze convergence distance and a gaze direction of a user, (Bar-Zeev [0071]-[0073]: obtaining gaze depth [gaze convergence distance] and gaze direction of a user)
the gaze direction lying in a field of view defined by the displaying device;  (Bar-Zeev [0007] [0116] [0183] Fig. 3 showing the gaze direction lying in a field of view of the displaying device) 
determining whether the gaze direction coincides with the selectable object; (Bar-Zeev [0071]: user 200 whose gaze is focused on object 210; [0075] [0077]: determining gaze direction of user 200 corresponds to the direction of affordance 306) 
wherein interaction with the selectable object is performed only if during detection [of the change in the gaze convergence distance]: a predetermined change of the gaze direction is detected. (Bar-Zeev [0078]: a gaze direction and/or gaze depth is determined to continue to correspond to a gaze at an affordance even after the gaze direction and/or gaze depth no longer overlaps with the affordance; [0079]-[0081]: affordance 306 is selected in response to the combination of the user looking at affordance 306 and providing a confirming action such as a predetermined eye motion (e.g., a quick look up) [a predetermined change of the gaze direction])
Bar-Zeev does teach detecting changes in the gaze depth [0078] and interacting with an affordance to select the affordance in response to a combination of the user looking at affordance and providing a confirming action such as a quick look up which is a change in gaze direction [0080] [0081] [0085]. However, Bar-Zeev may not explicitly teach every aspect of if so, detecting a change in the gaze convergence distance; and if the detected change in the gaze convergence distance exceeds a predetermined threshold value, interacting with the selectable object; and wherein interaction with the selectable object is performed only if during detection of the change in the gaze convergence distance: [a predetermined change of the gaze direction] is detected.
Bognar teaches if so, detecting a change in the gaze convergence distance; (Bognar [0036] [0045]: the user's eyes are tracked to determine a change of fixation [gaze convergence distance]) and 
if the detected change in the gaze convergence distance exceeds a predetermined threshold value, interacting with the selectable object; (Bognar [0036]: by then refocusing her eyes appropriately such that her eye vergence serves to trigger a response; [0052] [0055]: detecting the vergence of the viewer's eyes that is sufficient to trigger a response includes monitoring the z-depth for a change by more than a threshold distance; [0009]: Virtual responses include launching applications that manifest in the virtual reality, selecting virtual objects, tagging objects, playing sounds, acquiring a “screen shot," adjusting parametric data associated with the object, and so forth) and 
wherein interaction with the selectable object is performed only if during detection of the change in the gaze convergence distance: [a predetermined change of the gaze direction] is detected.  (Bognar [0043] [0045]: the gaze direction/gaze ray clearly coincides with the selectable object, during detection of change of convergence distance; using convergence distance change as a tool for trigger interaction with the object, together with head direction; the second virtual display surface 404 is displayed in response to the user selecting item Al by bringing her binocular fixation off of the first virtual display surface 402 and towards the visual aid associated with item A1, changing eye vergence; While eye vergence alone can be sufficient for some control actions, items can also be selected, or actions triggered or confirmed, by an additional blink, wink, nod, button press, spoken command, and so forth...NOTE: Consequently, Bognar teaches interaction with the selectable object is performed only if during detection of the change in the convergence distance and a confirming action)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to detect a change a gaze convergence distance and if the change exceeds a predetermined threshold value then interacting with an selectable object and the interaction with the selectable object is performed only if during detection of the change in the convergence distance and a confirming action as taught by Bognar for the benefit of interacting with user interface objects using an eye gaze and gaze depth of Bar-Zeev, with a reasonable expectation of success, in order to allow a person to exert control in real space as well as in virtual spaces and allows for continuous control [Bognar Abstract] and Bognar also allows for comfortable viewing [0026]. Bar-Zeev also suggest that the confirming action is beneficial for preventing false positives [0079].  Additionally, simply substituting a confirming action with another would be obvious to one of ordinary skill in the art and would yield predictable results.  In addition, both references (Bar- Zeev and Bognar) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using gaze direction and depth/convergence to select an object. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 2, Bognar in view of Bar-Zeev teaches wherein the step of detecting further comprises: obtaining an object distance, indicating a distance between the user and the selectable object; (Bar-Zeev [0105]: affordance depth; Bognar [0023] [0025]: the spatial sensor measures the distances from the headset to the real-world or virtual objects)  and 
obtaining a trigger distance, (Bar-Zeev [0077]: depth range based on the depth resolution; Bognar [0048]-[0049] [0052]: threshold distance) wherein a difference between the object distance and the trigger distance corresponds to the predetermined threshold value.  (Bar-Zeev [0077]: affordance 306 is also located at the gaze depth (or within a depth range that is based on the depth resolution of the gaze depth); [0105]: determining that the gaze direction or the gaze depth corresponds to a gaze at the affordance includes determining that the gaze depth corresponds to the depth of the affordance; Bognar [0055]: binocular fixation upon the object can include determining that the binocular fixation of the eyes is within a threshold distance of the object; monitoring the z-depth of the binocular fixation of the eyes can be employed) [The motivation of claim 1 is applicable to claim 2 and thereby incorporated]

Regarding Claim 3, Bognar in view of Bar-Zeev teaches wherein the step of detecting further comprises: priming the selectable object for interaction when the gaze direction coincides with the selectable object and the gaze convergence distance is within a predetermined range comprising the object distance, (Bar-Zeev [0085] [0098]: if the user's focus, as determined by either direction or depth, or both, is determined to be on one of the objects, the visual appearance of the other object is altered in order to emphasize the object of the user's focus; Bognar [0041] [0042]) 
and wherein the step of interacting further comprises: interacting with the primed selectable object.  (Bar-Zeev [0085] [0086]: affordance 306 remains selected until an action associated with affordance 306 (or the object with which it is associated) is performed; Bognar [0045]) [The motivation of claim 1 is applicable to claim 3 and thereby incorporated]

Regarding Claim 4, Bognar in view of Bar-Zeev teaches wherein priming the selectable object comprises changing a displayed appearance of the selectable object.   (Bar-Zeev [0085]: device 300 provides an indication that affordance 306 has been selected. In some embodiments, the indication includes an audio output (e.g., a beep), a visual indication (e.g., outlining or highlighting the selected affordance), or haptic output; Bognar [0042] [0045]) [The motivation of claim 1 is applicable to claim 4 and thereby incorporated]

Regarding Claim 5, Bognar in view of Bar-Zeev teaches further comprising: displaying a representation of the gaze direction of the user and/or a trigger distance corresponding to the predetermined threshold value.   (Bognar [0042]: Visual aids provide virtual cues to the viewer to aid the process of eye vergence; the salience of the visual aid can be...providing leading movement;
[0045]: virtual visual aid B1 can be provided to the user in the form of a visual aid beam, or ray, or beam spot that shines on the surface SI to indicate to the user where the user is looking) [The motivation of claim 1 is applicable to claim 5 and thereby incorporated]

Regarding Claim 6, Bognar in view of Bar-Zeev teaches wherein interaction with the selectable object is performed only if during detection of the change in the gaze convergence distance: the gaze direction remains coinciding with the selectable object.  (Bar-Zeev [0080] [0081]: affordance 306 is selected in response to the combination of the user looking at affordance 306 and providing a confirming action such as continuously maintaining the gaze direction in the direction of affordance or in a direction corresponding to affordance; Bognar [0045] [0052]: In response to the signal while fixating on the fixation point FP.sub.IS11, a processor causes an image generation device [interaction with selectable object] to display a second virtual display surface S2A) [The motivation of claim 1 is applicable to claim 6 and thereby incorporated]

Regarding Claim 8, Bognar in view of Bar-Zeev teaches wherein the step of obtaining the gaze convergence distance and the gaze direction of the user comprises acquiring gaze data for each eye of the user by means of an eye tracker  (Bar-Zeev [0076]: image sensor [eye tracker] obtains gaze data; Bognar Fig. 1A-3B, [0027]-[0035] [0055]) and calculating the gaze convergence distance and the gaze direction based on the acquired gaze data.   (Bar-Zeev [0076]: determine gaze depth and gaze direction from gaze data; Bognar [0025] [0028] [0055]) [The motivation of claim 1 is applicable to claim 8 and thereby incorporated]

Regarding Claim 9, Bognar in view of Bar-Zeev teaches wherein the gaze direction is based on a combined gaze direction (CGD) obtained by combining the gaze directions of a left eye and a right eye of the user.  (Bar-Zeev [0071]-[0073]: gaze vector/line-of-sight; Bognar [0026]: lines for the left and right eyes that the user mentally combines to perceive the virtual 3D image 112 at the distance AA; Fig. 1B showing a combined gaze direction) [The motivation of claim 1 is applicable to claim 9 and thereby incorporated]

Regarding Claim 10, Bognar in view of Bar-Zeev teaches wherein the gaze convergence distance is a function of an interpupillary distance (IPD) of the user based on an acquired pupil position or gaze ray origins of a left eye and a right eye.  (Bar-Zeev [0072]: the center of the user's cornea, the center of the user's pupil, and/or the center of rotation of the user's eyeball are determined to determine the position of the visual axis of the user's eye, and can therefore be used to determine the user's gaze direction and/or gaze depth; [0073]: rays 201A and 201B are cast along the visual axes of the left and right eyes of user 200, respectively, and are optionally used to determine the user's gaze direction and/or gaze depth in what is referred to as ray casting; Bognar Figs. 3A-3B) [The motivation of claim 1 is applicable to claim 10 and thereby incorporated]

Regarding Claim 11, Bognar in view of Bar-Zeev teaches wherein the selectable object comrpises an actuatable user interface (UI) element, wherein the actuatable UI element comprises a virtual switch, button, object or key.  (Bar-Zeev [0074] [0075]: Examples of affordances include user-interactive images (e.g., icons), buttons, and text (e.g., hyperlinks); Bognar [0009]: object) [The motivation of claim 1 is applicable to claim 11 and thereby incorporated]

Regarding Claim 13, Bar-Zeev teaches a system for displaying and interacting with a selectable object, the system comprising: a displaying device arranged to display one or more selectable objects; (Bar-Zeev [0052] [0055] [0058]: display for displaying images) 
processing circuitry; (Bar-Zeev [0052]: processor) and 
a memory, (Bar-Zeev [0052]: memory) 
said memory containing instructions executable by said processing circuitry, whereby the system is operative for: (Bar-Zeev [0056] [0121]) 
obtaining a gaze convergence distance and a gaze direction of a user, (Bar-Zeev [0071]-[0073]: obtaining gaze depth [gaze convergence distance] and gaze direction of a user)
the gaze direction lying in a field of view defined by the displaying device; (Bar-Zeev [0007] [0116] [0183] Fig. 3 showing the gaze direction lying in a field of view of the displaying device)
determining whether the gaze direction coincides with the selectable object; (Bar-Zeev [0071]: user 200 whose gaze is focused on object 210; [0075] [0077]: determining gaze direction of user 200 corresponds to the direction of affordance 306)
wherein interaction with the selectable object is performed only if during detection [of the change in the gaze convergence distance]: a predetermined change of the gaze direction is detected.  (Bar-Zeev [0078]: a gaze direction and/or gaze depth is determined to continue to correspond to a gaze at an affordance even after the gaze direction and/or gaze depth no longer overlaps with the affordance; [0079]-[0081]: affordance 306 is selected in response to the combination of the user looking at affordance 306 and providing a confirming action such as a predetermined eye motion (e.g., a quick look up) [a predetermined change of the gaze direction])
Bar-Zeev does teach detecting changes in the gaze depth [0078] and interacting with an affordance to select the affordance in response to a combination of the user looking at affordance and providing a confirming action such as a quick look up which is a change in gaze direction [0080] [0081] [0085]. However, Bar-Zeev may not explicitly teach every aspect of if so, detecting a change in the gaze convergence distance; and if the detected change in the gaze convergence distance exceeds a predetemined threshold value, interacting with the selectable object; and wherein interaction with the selectable object is performed only if during detection of the change in the gaze convergence distance: a predetermined change of the gaze direction is detected.  
Bognar teaches if so, detecting a change in the gaze convergence distance; (Bognar [0036] [0045]: the user's eyes are tracked to determine a change of fixation [gaze convergence distance]) and if the detected change in the gaze convergence distance exceeds a predetemined threshold value, interacting with the selectable object; (Bognar [0036]: by then refocusing her eyes appropriately such that her eye vergence serves to trigger a response; [0052] [0055]: detecting the vergence of the viewer's eyes that is sufficient to trigger a response includes monitoring the z-depth for a change by more than a threshold distance; [0009]: Virtual responses include launching applications that manifest in the virtual reality, selecting virtual objects, tagging objects, playing sounds, acquiring a “screen shot," adjusting parametric data associated with the object, and so forth) and 
wherein interaction with the selectable object is performed only if during detection of the change in the gaze convergence distance: [a predetermined change of the gaze direction] is detected.  (Bognar [0043] [0045]: the gaze direction/gaze ray clearly coincides with the selectable object, during detection of change of convergence distance; using convergence distance change as a tool for trigger interaction with the object, together with head direction; the second virtual display surface 404 is displayed in response to the user selecting item Al by bringing her binocular fixation off of the first virtual display surface 402 and towards the visual aid associated with item A1, changing eye vergence; While eye vergence alone can be sufficient for some control actions, items can also be selected, or actions triggered or confirmed, by an additional blink, wink, nod, button press, spoken command, and so forth...NOTE: Consequently, Bognar teaches interaction with the selectable object is performed only if during detection of the change in the convergence distance and a confirming action)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to detect a change a gaze convergence distance and if the change exceeds a predetermined threshold value then interacting with an selectable object and the interaction with the selectable object is performed only if during detection of the change in the convergence distance and a confirming action as taught by Bognar for the benefit of interacting with user interface objects using an eye gaze and gaze depth of Bar-Zeev, with a reasonable expectation of success, in order to allow a person to exert control in real space as well as in virtual spaces and allows for continuous control [Bognar Abstract] and Bognar also allows for comfortable viewing [0026]. Bar-Zeev also suggest that the confirming action is beneficial for preventing false positives [0079].  Additionally, simply substituting a confirming action with another would be obvious to one of ordinary skill in the art and would yield predictable results.  In addition, both references (Bar- Zeev and Bognar) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using gaze direction and depth/convergence to select an object. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 14, Bognar in view of Bar-Zeev teaches further comprising: at least one eye tracker configured to acquire gaze data for both eyes of the user, (Bar-Zeev [0076]: image sensor [eye tracker] obtains gaze data; Bognar Fig. 1A-3B, [0027]-[0035] [0055]) wherein the system is operative for calculating the gaze convergence distance and the gaze direction based on the acquired gaze data.  (Bar-Zeev [0076]: determine gaze depth and gaze direction from gaze data; Bognar [0025] [0028] [0055]) [The motivation of claim 13 is applicable to claim 14 and thereby incorporated]

Regarding Claim 15, Bognar in view of Bar-Zeev teaches wherein the displaying device is a head-mounted display (HMD) and the selectable object is projected at an object distance by the HMD.   (Bar-Zeev [0050] [0053] [0123]: head mounted system; Bognar Figs. 1A- 3B, [0025]-[0035]: head mounted display) and the selectable object is projected at the object distance by the HMD. (Bar-Zeev Fig. 19 showing selectable object at a distance by the HMD; Bognar Figs. la- 3B showing a selectable object projected a distance; [0025] [0028] [0032]: image [object] at a spatial location at distance from the HMD/eyes) [The motivation of claim 13 is applicable to claim 15 and thereby incorporated]

Regarding Claim 16, Bognar in view of Bar-Zeev teaches wherein the HMD comprises a transparent or non-transparent three-dimensional (3D) display. (Bar-Zeev [0047] [0050] [0093]: opaque display; transparent display; displayed in a three-dimensional (3D) representation of an environment on, for example, virtual reality HMD; Bognar [0025]) [The motivation of claim 13 is applicable to claim 16 and thereby incorporated]

Regarding Claim 17, Bognar in view of Bar-Zeev teaches wherein the displaying device is a remote three-dimensional (3D) display and the selectable object is displayed at the remote 3D display.  (Bar-Zeev [0074] Fig. 3 showing a remote 3D display and the selectable object is displayed at the remote 3D display; Bognar [0034] [0035]: other combinations of headset-mounted and external components could also be employed so long as the user's eyes are tracked, and optionally the user's head is tracked and/or images are projected before the user's eyes) [The motivation of claim 13 is applicable to claim 17 and thereby incorporated]

Regarding Claim 18, Bar-Zeev teaches a non-transitory computer readable medium comprising computer readable code stored therein that when executed by a processor cause the processor to perform the following steps: obtaining a gaze convergence distance and a gaze direction of a user, (Bar-Zeev [0071]-[0073]: obtaining gaze depth [gaze convergence distance] and gaze direction of a user; [0056])
the gaze direction lying in a field of view defined by a displaying device;  (Bar-Zeev [0007] [0116] [0183] Fig. 3 showing the gaze direction lying in a field of view of the displaying device)  
determining whether the gaze direction coincides with the selectable object; (Bar-Zeev [0071]: user 200 whose gaze is focused on object 210; [0075] [0077]: determining gaze direction of user 200 corresponds to the direction of affordance 306) and 
wherein interaction with the selectable object is performed only if during detection [of the change of the gaze convergence distance]:  a predetermined change of the gaze direction is detected.  (Bar-Zeev [0078]: a gaze direction and/or gaze depth is determined to continue to correspond to a gaze at an affordance even after the gaze direction and/or gaze depth no longer overlaps with the affordance; [0079]-[0081]: affordance 306 is selected in response to the combination of the user looking at affordance 306 and providing a confirming action such as a predetermined eye motion (e.g., a quick look up) [a predetermined change of the gaze direction])
Bar-Zeev does teach detecting changes in the gaze depth [0078] and interacting with an affordance to select the affordance in response to a combination of the user looking at affordance and providing a confirming action such as a quick look up which is a change in gaze direction [0080] [0081] [0085]. However, Bar-Zeev may not explicitly teach every aspect of detecting a change in the gaze convergence distance; and if the detected change in the gaze convergence distance exceeds a predetermined threshold value, interacting with the selectable object; and wherein interaction with the selectable object is performed only if during detection of the change of the gaze convergence distance: [a predetermined change of the gaze direction] is detected.  
Bognar teaches detecting a change in the gaze convergence distance; (Bognar [0036] [0045]: the user's eyes are tracked to determine a change of fixation [gaze convergence distance])  and 
if the detected change in the gaze convergence distance exceeds a predetermined threshold value, interacting with the selectable object; (Bognar [0036]: by then refocusing her eyes appropriately such that her eye vergence serves to trigger a response; [0052] [0055]: detecting the vergence of the viewer's eyes that is sufficient to trigger a response includes monitoring the z-depth for a change by more than a threshold distance; [0009]: Virtual responses include launching applications that manifest in the virtual reality, selecting virtual objects, tagging objects, playing sounds, acquiring a “screen shot," adjusting parametric data associated with the object, and so forth) and 
wherein interaction with the selectable object is performed only if during detection of the change of the gaze convergence distance: [a predetermined change of the gaze direction] is detected. (Bognar [0043] [0045]: the gaze direction/gaze ray clearly coincides with the selectable object, during detection of change of convergence distance; using convergence distance change as a tool for trigger interaction with the object, together with head direction; the second virtual display surface 404 is displayed in response to the user selecting item Al by bringing her binocular fixation off of the first virtual display surface 402 and towards the visual aid associated with item A1, changing eye vergence; While eye vergence alone can be sufficient for some control actions, items can also be selected, or actions triggered or confirmed, by an additional blink, wink, nod, button press, spoken command, and so forth...NOTE: Consequently, Bognar teaches interaction with the selectable object is performed only if during detection of the change in the convergence distance and a confirming action)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to detect a change a gaze convergence distance and if the change exceeds a predetermined threshold value then interacting with an selectable object and the interaction with the selectable object is performed only if during detection of the change in the convergence distance and a confirming action as taught by Bognar for the benefit of interacting with user interface objects using an eye gaze and gaze depth of Bar-Zeev, with a reasonable expectation of success, in order to allow a person to exert control in real space as well as in virtual spaces and allows for continuous control [Bognar Abstract] and Bognar also allows for comfortable viewing [0026]. Bar-Zeev also suggest that the confirming action is beneficial for preventing false positives [0079].  Additionally, simply substituting a confirming action with another would be obvious to one of ordinary skill in the art and would yield predictable results.  In addition, both references (Bar- Zeev and Bognar) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using gaze direction and depth/convergence to select an object. This close relation between the references highly suggests a reasonable expectation of success.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev in view of Bognar in further view of Mullins et al. (US 2016/0246384 A1; hereafter “Mullins”).

Regarding Claim 12, Bar-Zeev in view of Bognar does teach "[h]ardware is also necessary for implementing he intended control, whether by rendering a virtual reality differently in response to the eye vergence, or by similarly triggering actions in the real world such as dimming the room lights, changing a TV channel, or causing a robotic camera to take a picture" (Bognar [0008]), "the response is…a real response, that is, affecting the person's real world environment" (Bognar [0009]) and “Eye vergence alone...can trigger a response or control an object, virtual or real" (Bognar [0036]). However, Bar-Zeev in view of Bognar may not explicitly teach every aspect of wherein the actuatable UI element is connected to a real electronically operated switch such that interaction with the actuatable UI element causes actuation of the real electronically operated switch.  
Mullins teaches wherein the actuatable UI element is connected to a real electronically operated switch such that interaction with the actuatable UI element causes actuation of the real electronically operated switch.  (Mullins [0082] [0095]: describing that the user interacting with a virtual switch will activate a physical machine associated with the virtual machine)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for interaction with an UI element causes actuation of the real electronically operated switch as taught by Mullins for the benefit of interacting with user interface objects using an eye gaze and gaze depth of Bar-Zeev in view of Bognar, with a reasonable expectation of success, in order to allow a user to select and activate features related to virtual content displayed in the display device without the user having to move his hands or fingers (Mullins [0022]) and allows for a broader range of modality (Mullins [0028]). In addition, references (Bar-Zeev in view of Bognar and Mullins) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, interacting with a virtual object using gaze direction and depth/convergence and based on a trigger zone. This close relation between the references highly suggests a reasonable expectation of success.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patents
Henriksson
US 7,205,959 B2 – Directed to  provide different focal lengths and allow a user to view data presented on different layered displays by optically shifting his/her focus [Abstract]
Marggraff et al.
US 10,564,714 B2 – Directed to discerning the intent of a device wearer primarily based on movements of the eyes


US Patent Application Publications
Publicover et al.
US 2016/0274660 A1 – Directed to discerning the intent of a device wearer primarily based on movements of the eyes based on tracking physiological movements of the eye that are under voluntary control by the device wearer [Abstract] [0023]


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        November 27, 2022